Title: To George Washington from Samuel Whittemore, 1 March 1790
From: Whittemore, Samuel
To: Washington, George



Sr
Port of Glouster [Mass.] March 1st 1790

You will Excuse my Troubleing you with a few Lines, as I have been Naval officer for the Port of Glouster ever since the appointment of such an Office, (except one year) and knowing I

had discharged my Duty, and that to the Sattisfaction of the Publick, I thought it sufficient to Recommend me without making any applycation to any of the Members of Congress for that Purpose, but as I find that as Interest was made by others it was not, and I was superceded, and as I am the only Instance in this Commonwealth where a Naval Officer hath been put under the Controle of one that hath not been in Publick office during the Warr, and as by the Report of the Secratary of the Treasury if accepted there will be a new arrangement of officers, I hope you will not be unmindfull of one who hath served the Publick ever since the Commencement of the late Warr, and in many Instances to the Prejudice of his own Interest, and who can appeal to the Treasurer and Controler for his Fidelity and Punctuallity, if that should not be the Case, as I doubt not that Congress mean to Reward their officers Adequate to their Services, they will Consider the Duty required of a Surveyor on whose Vigelance the Revenue so much depends (and who is under Bonds) that it is much less than that of a Weigher and Guager or that of an Inspector, who he hath the oversight off (and are not under Bonds) as you may See by the Return of Fees made to the Secratary and the Pay Received by such officers, as the Surveyor is obliged to attend so as to ascertain the Prooff of Spirits &c. to see that those officers do their Duty, he must Spend nearly as much Time as to Do the Duty himself whether he might not do it and Receive the same pay when He was not otherways Engaged, with the Right of appointing a Deputy when He is not able to Attend. I am with much Esteem your most Obedient Humle Servant.

Samel Whittemore

